[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-14220         ELEVENTH CIRCUIT
                                                        APRIL 14, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                           CLERK

                     D. C. Docket No. 06-20177-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

NATASKA HOWARD,


                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 14, 2010)

Before BARKETT, HULL and WILSON , Circuit Judges.

PER CURIAM:

     Nataska Howard, proceeding pro se, appeals the district court’s denial of her
pro se motion for a reduced sentence, filed pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 706. On appeal, Howard argues that, during trial, her counsel

rendered ineffective assistance for failure to argue that she could not conspire with

herself, and that the jury instructions were improper. Howard also argues that, at

sentencing, her counsel was ineffective for failure to object to the district court’s

determination that she is a career offender based on prior convictions. Further,

Howard contends that her sentence was unreasonable. Lastly, Howard attempts to

show reversible error by making a number of other constitutional challenges.

Upon review of the record and the briefs, we affirm.

                                            I.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008) (per curiam) (citation omitted). A district court may not

modify a previously imposed term of imprisonment unless a defendant was

sentenced based on a sentencing range that has “subsequently been lowered” by the

United States Sentencing Commission. Id.; 18 U.S.C. §§ 3582(c)(2). When

determining whether to modify a defendant’s sentence pursuant to § 3582(c)(2),

the district court it is not permitted to resentence de novo, and “all original

sentencing determinations remain unchanged with the sole exception of the



                                            2
guideline range that has been amended since the original sentencing.” United

States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000) (emphasis in original).

      Howard argues that Amendment 706, which revised the Drug Quantity

Table set forth in U.S.S.G. § 2D1.1(c) and reduces by two levels the offense level

for crack cocaine offenses, affords her a reduced sentence. After review of the

record, we find that Howard is not entitled to a sentence reduction. As a Career

Offender, Howard was not sentenced under §2D1.1, but was sentenced under §

4B1.1. Therefore, we find that the district court did not err in holding Howard was

not eligible for a sentence reduction and that Amendment 706 did not affect

Howard’s sentence.

                                          II.

      Under the law-of-the-case doctrine, “both the district court and [this Court

is] bound by findings of fact and conclusions of law made by [this Court] in a prior

appeal of the same case unless (1) a subsequent trial produces substantially

different evidence, (2) controlling authority has since made a contrary decision of

law applicable to that issue, or (3) the prior decision was clearly erroneous and

would work a manifest injustice.” United States v. Stinson, 97 F.3d 466, 469 (11th

Cir. 1996) (per curiam) (citation omitted). This Court has recognized the law-of-

the-case doctrine in the context of § 3582(c) motions. United States v.



                                          3
Escobar-Urrego, 110 F.3d 1556, 1562 (11th Cir. 1997).

      Howard’s arguments that she is not a career offender and that her sentence is

unreasonable are groundless. Howard has already presented these issues before

this Court in United States v. Howard. 252 Fed.Appx. 955. In that appeal, this

Court affirmed the district court’s determination that Howard was a career offender

under U.S.S.G. § 4B1.1, and held that the sentence applied was reasonable. Id. at

959–962. Here, Howard has not presented an argument which falls under the three

exceptions to the law-of-the-case doctrine in her § 3582 motion. Therefore, to the

extent that Howard attempts to argue that she was improperly sentenced as a career

offender and that her sentence was unreasonable, the contentions are foreclosed by

the law-of-the-case doctrine.

                                         III.

      Finally, Howard has raised several constitutional challenges to her

underlying conviction and sentence. We reject these arguments for two reasons.

      First, Howard has also already argued ineffective assistance of counsel. We

denied Howard’s 28 U.S.C. § 2255 motion for a certificate of appealability

(“COA”) as to this claim stating that Howard failed to make a substantial showing

of the denial of a constitutional right. See CM/ECF for U.S. Dist. Ct. For S.D. Fla,

case no. 1:08-cv-20411. Doc. 29. Howard has nonetheless argued the merits of



                                          4
that motion in the instant appeal. We do not address those arguments. See Murray

v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998) (per curiam) (“[W]e hold

that in an appeal brought by an unsuccessful habeas petitioner, appellate review is

limited to the issues specified in the COA.”).

      Second, Howard’s remaining constitutional arguments are not to be

considered within the context of an 18 U.S.C. § 3582 motion. See Bravo, 203 F.3d

at 781. In Bravo, we held that constitutional challenges to a defendant’s sentence

are the sort of “extraneous” issues that are not cognizable under § 3582(c)(2) and

must be pursued through a 28 U.S.C. § 2255 collateral attack. Id. at 782

(upholding a district court’s finding that it had no jurisdiction in a § 3582(c)(2)

proceeding to consider the defendant’s constitutional claim that his sentence

constituted cruel and unusual punishment). Thus, we find that a § 3582(c) motion

is not the proper vehicle by which to challenge the constitutionality of a conviction

or sentence. Accordingly, the district court did not err when it denied Howard’s

motion, and we affirm.

      AFFIRMED.




                                           5